Citation Nr: 0123717	
Decision Date: 09/28/01    Archive Date: 10/02/01	

DOCKET NO.  00-24 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to November 15, 1999, 
for the grant of service connection for mitral valve 
prolapse, gastroesophageal reflux with hiatal hernia, and 
degenerative joint disease of the lumbar spine with mild 
spondylolisthesis at L4 through S and bilateral pars defect 
at L5-S1.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran apparently had active service from April 1982 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for mitral 
valve prolapse, gastroesophageal reflux with hiatal hernia, 
and low back disability, and assigned November 15, 1999, as 
the effective date for that grant.  



FINDINGS OF FACT

1.  The veteran was discharged from active service on October 
31, 1998, and filed an informal claim for mitral valve 
prolapse, gastroesophageal reflux with hiatal hernia, and low 
back disability on October 29, 1999; a formal claim was 
received on November 5, 1999.

2.  The October 29, 1999, claim for service connection for 
mitral valve prolapse, gastroesophageal reflux with hiatal 
hernia, and low back disability remained pending until 
adjudicated by the April 2000 rating decision.


CONCLUSION OF LAW

The requirements for an effective date of November 1, 1998, 
for service connection for mitral valve prolapse, 
gastroesophageal reflux with hiatal hernia, and degenerative 
joint disease of the lumbar spine with mild spondylolisthesis 
at L4 through S and bilateral pars defect at L5-S1 have been 
met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  
See also recently published regulations at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In light 
of the Board's decision herein, the Board concludes that no 
further notification nor development need be undertaken and 
that the VCAA has been complied with.  

While the record includes a hard copy of the veteran's formal 
claim, signed by the veteran on October 29, 1999, and date 
stamped received at the VA on November 15, 1999, the record 
also includes a statement by an official with the RO 
reflecting that an informal claim was received from the 
veteran on October 29, 1999, followed by a formal claim on 
November 5, 1999.  The record also contains a copy of the VA 
log substantiating the receipt of the informal claim on 
October 29, 1999, and the formal claim on November 5, 1999, 
as well as a June 2001 statement from the veteran's 
representative indicating that the veteran was filing for 
service connection for three disabilities and an informal 
claim was made, relating to these disabilities, on October 
29, 1999, by way of facsimile under the VA "Partnership 
Assisted Rating and Development System (PARDS)" program.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA from a claimant or his duly authorized representative may 
be considered an informal claim.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  The 
effective date of an award of compensation, based on an 
original, claim is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  With 
consideration of the formal claim of record reflecting that 
it was received on November 15, 1999, as well as a VA log 
reflecting that an informal claim was received from the 
veteran on October 29, 1999, followed by a formal claim on 
November 5, 1999, as well as the statements from the 
representative indicating that an informal claim was filed 
for three disabilities on October 29, 1999, and from the VA 
official reflecting that the veteran's initial informal claim 
was received on October 29, 1999, followed by a formal claim 
on November 5, 1999, the Board concludes that the evidence is 
in equipoise with respect to whether or not the veteran's 
initial claim for service connection for mitral valve 
prolapse, gastroesophageal reflux with hiatal hernia, and low 
back disability was received on October 29, 1999.  In 
resolving all doubt in the veteran's behalf, the Board 
concludes that the veteran's initial claim was received on 
October 29, 1999, within one year of his discharge from 
service.  Accordingly, since his October 29, 1999 claim was 
filed within one year of the October 31, 1998 discharge, 
service connection for mitral valve prolapse, 
gastroesophageal reflux with hiatal hernia, and low back 
disability the day following discharge, November 1, 1998, is 
warranted.



ORDER

Subject to the laws and regulations controlling the payment 
of monetary benefits, an effective date of November 1, 1998, 
for the grant of service connection for mitral valve 
prolapse, gastroesophageal reflux with hiatal hernia, and 
degenerative joint disease of the lumbar spine with mild 
spondylolisthesis at L4 through S, and bilateral pars defect 
at L5-S1 is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

